Title: From Benjamin Franklin to Deborah Franklin, 19 March 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, March 19. 1772
I received your kind Letters of Jany 5. and Feby. 3. and am glad to hear your Kingbird has gone thro’ his second Inoculation. Capt. Osborne is not yet arrived here. By this Ship I send the Curtains you write for. Mrs. Stevenson thought it best to have them made here. The enclos’d Letter to Sally will explain all. A new Bedstead is to be made with 4 Posts, not to fasten the Tester to the Cieling, which is never done here. The Toilet Cover, nicely drawn, is in the same [box with the?] Needles and Cotton to fill the Work. [I apprehend?] the Loss of the Ship and People, that I wrote from [Ireland by?]. My Love to Cousin All, who was in Luck [that he did?] not go in her.
I wonder that the Picture could not [have been up?] stairs. I think it would have hung [very well in the?] Passage. It might have been more [torn]
I approve of your buying the [torn] it should be thought worth so much, [torn] upon it, if I remember right, in [remainder missing]
 
Addressed: To / Mrs. Franklin / Philadelphia / Via N York / per Packet / B Free Franklin
